DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 19, it is unclear on the term “based on” with regards to an anatomical region of a brain and one or more electrode leads implanted in or near the region is not clear. A location near the region is not clearly defined, as it can possibly be interpreted as other places of the body, which makes the basis that the model is generated from unclear. Similarly, the associated neuronal densities and associated location/orientation of the electrodes are unclear because the term, associated, means the parts are connected with something else, but the claim language does not define the connections. Additionally, there isn’t enough structure claimed with regards to the electrodes to define a reference with respect to an orientation of the electrode. 
Regarding claims 5 and 15, the term, fitness metric, is overly broad and needs additional claim language to define it. It is unclear what metric the fitness is based on such as an anatomical model, size/shape of treatment area or certain output parameters, etc.     
Independent claims 1, 11, and 19 are rejected under USC 112, thus dependent claims 2-10, 12-18, and 20 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US 2011/0264165 A1) in view of Moffitt (US 2015/0134031 A1), further in view of Lempka (“Theroetical Analysis of the Local Field Potential in Deep Brain Stimulation Applications”, 2013).
  Molnar discloses a non-transitory computer-readable medium storing computer-executable instructions that (eg. Para. 8, 393), when executed, cause a processor to perform operations (eg. Para. 35, processor of therapy system 10), comprising: generating, based on radiological imaging of a region of a brain of a patient and one or more Brain Stimulation (BS) electrode leads implanted in or near the region, a patient-specific anatomical model of the region and the one or more BS electrode leads (eg. Para. 36-40, models and 3D coordinates of leads based on patient anatomy data specific to the patient Para. 39 and 266, patient anatomical data generated by an imaging modality such as CT, etc.); populating the patient-specific anatomical model with a plurality of neuron models based on at least one associated neuronal densities of at least one of the region or one or more sub-regions of the region (eg. Para. 256, Fig. 18, GUI 250 showing regions based on tissue densities indicating more neurons); constructing a patient-specific local field potential (LFP) model of the region based on the patient-specific anatomical model and an associated location and associated orientation for each BS electrode lead of the one or more BS electrode leads (eg. Fig. 5-7, activation field, Para. 36-38, 41, 262-266, determining size and shape of the field by physical characteristics of electrodes, partial electrodes depending on orientation Fig. 3A-B, Para. 108-109); but does not disclose determining a reciprocal solution from the patient-specific LFP model; and identifying, based on the reciprocal solution, a target area within the region for at least one of monitoring or treatment of a medical condition via the one or more BS electrode leads.
Moffitt teaches a brain stimulation system that includes a module for visualizing components of the neural system expected to be affected by stimulation at one or more stimulation sites using models 
It would have obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the system of Molnar with the incorporation of LFP models as disclosed by Moffitt to optimize the stimulation output and effectively achieve the indicated neuromodulation (eg. Para. 19). Moffitt does not disclose, however, a specific LFP model using a reciprocal solution for helping define such areas.
Lempka teaches providing enhanced LFP models by incorporating variables such as electrode size, electrode impedance, recording configuration, etc., abstract), which includes the coupling of a volume conductor model and electrical source models using a reciprocity based solution (eg. Page 5). 
It would have been obvious to have incorporated the LFP models taught by Lempka into the derived stimulation solutions as taught by Moffitt (eg. Para. 19) to provide more accurate areas of expected affected neurons by accounting for factors such as electrode geometry and recording configurations.
Regarding claim 2 and 12, the combined invention of Molnar, Moffitt, and Lempka discloses identifying, via the patient-specific LFP model of the region, at least one BS electrode lead of the one or more BS electrode leads that maximizes stimulation of the target region within a selected frequency range (eg. Molnar, Para. 46, highest band power in selected frequency band).
Regarding claim 3 and 13, the combined invention of Molnar, Moffitt, and Lempka discloses the operations further comprise determining, via the patient-specific LFP model of the region, at least one optimal stimulation amplitude for stimulating the target region via the at least one BS electrode lead for treatment of the medical condition (eg. Molnar, Para. 37, 55, 61 selected amplitude). 
Regarding claim 4 and 14, the combined invention of Molnar, Moffitt, and Lempka discloses identifying, via the patient-specific LFP model of the region, the target area comprises determining a size 
Regarding claim 5, the combined invention of Molnar, Moffitt, and Lempka discloses the size and the position of the target area are determined based on a fitness metric (eg. Molnar, Para. 37, therapy/activation field indicating neurons that will be activated by electric field via specific therapy program including current/voltage/frequency values).
Regarding claim 6, the combined invention of Molnar, Moffitt, and Lempka discloses target area comprises a spherical region, the size is a radius of the spherical region, and the position is a center of the spherical region (eg. Lempka, Page 6, model generated for a spherical population of neurons).
Regarding claim 7 and 16, the combined invention of Molnar, Moffitt, and Lempka discloses the radiological imaging comprises a pre-operative MRI (Magnetic Resonance Imaging) image of the region prior to implantation of the one or more BS electrode leads (eg. Molnar, Para. 32, reference anatomical image via MRI) and a post-operative CT (Computed Tomography) image of the region and the one or more BS electrode leads (eg. Molnar, Para. 30, leads located via CT).
Regarding claim 8 and 18, the combined invention of Molnar, Moffitt, and Lempka discloses each neuron model of the plurality of neuron models is a point neuron model (eg. Molnar, Para. 233, target tissue site is a midpoint between electrodes).
Regarding claim 9, the combined invention of Molnar, Moffitt, and Lempka discloses each neuron model of the plurality of neuron models is a multi-compartment neuron model (eg. Lempka, Pg. 5, nodes).
Regarding claim 10, the combined invention of Molnar, Moffitt, and Lempka discloses determining contributions to a waveform of individual neuron models of the plurality of neuron models from the reciprocal solution (eg. Lempka, Page. 5, contribution of each neural compartment to the recorded waveform).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US 2011/0264165 A1) in view of Moffitt (US 2015/0134031 A1), further in view of Lempka (“Theroetical Analysis of the Local Field Potential in Deep Brain Stimulation Applications”, 2013), further in view of Kaemmerer (US 2015/0246233 A1).
Regarding claim 19, Molnar discloses a non-transitory computer-readable medium storing computer-executable instructions that (eg. Para. 8, 393), when executed, cause a processor to perform operations (eg. Para. 35, processor of therapy system 10), comprising: generating, based on radiological imaging of a region of a brain of a patient and one or more Brain Stimulation (BS) electrode leads implanted in or near the region, a patient-specific anatomical model of the region and the one or more BS electrode leads (eg. Para. 36-40, models and 3D coordinates of leads based on patient anatomy data specific to the patient Para. 39 and 266, patient anatomical data generated by an imaging modality such as CT, etc.); populating the patient-specific anatomical model with a plurality of neuron models based on at least one associated neuronal densities of at least one of the region or one or more sub-regions of the region (eg. Para. 256, Fig. 18, GUI 250 showing regions based on tissue densities indicating more neurons); constructing a patient-specific local field potential (LFP) model of the region based on the patient-specific anatomical model and an associated location and associated orientation for each BS electrode lead of the one or more BS electrode leads (eg. Fig. 5-7, activation field, Para. 36-38, 41, 262-266, determining size and shape of the field by physical characteristics of electrodes, partial electrodes depending on orientation Fig. 3A-B, Para. 108-109); but does not disclose determining a reciprocal solution from the patient-specific LFP model; and identifying, based on the reciprocal solution, a target area within the region for at least one of monitoring or treatment of a medical condition via the one or more BS electrode leads.
Moffitt teaches a brain stimulation system that includes a module for visualizing components of the neural system expected to be affected by stimulation at one or more stimulation sites using models derived from imaging data and interaction models derived from observed signatures such as LFP (eg. Para. 18-19).
It would have obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the system of Molnar with the incorporation of LFP models as disclosed by Moffitt to optimize the stimulation output and effectively achieve the indicated neuromodulation (eg. Para. 19). Moffitt does not disclose, however, a specific LFP model using a reciprocal solution for helping define such areas.
Lempka teaches providing enhanced LFP models by incorporating variables such as electrode size, electrode impedance, recording configuration, etc., abstract), which includes the coupling of a volume conductor model and electrical source models using a reciprocity based solution (eg. Page 5). 
It would have been obvious to have incorporated the LFP models taught by Lempka into the derived stimulation solutions as taught by Moffitt (eg. Para. 19) to provide more accurate areas of expected affected neurons by accounting for factors such as electrode geometry and recording configurations.
The combined invention of Molnar, Moffitt, and Lempka does not disclose voxeling the patient specific anatomical model sub-regions corresponding to a plurality of subregions of the region of the brain.
Kaemmerer teaches neuron models with patient anatomy data and creating a 3D grid of voxels (eg. Para. 131, 134, and 148).
It would have been obvious to have modified the invention of Molnar, Moffitt, and Lempka to expand the model into a 3D image as taught by Kaemmerer to create another dimension of modelling to improve the accuracy of treatments.
Regarding claim 20, the combined invention of Molnar, Moffitt, Lempka, and Kaemmerer discloses identifying, via the patient-specific LFP model of the region, at least one BS electrode lead of the one or more BS electrode leads that maximizes stimulation of the target region within a selected frequency range (eg. Molnar, Para. 46, highest band power in selected frequency band).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792